Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-6 are presented for examination
        
DETAILED ACTION
Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 2 is maintained for the reasons presented in the previous office action.
Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jenne et. al. (U.S Patent Application Publication 2019/0012263; hereinafter “Jenne”; Reference cited as prior art in previous office action) in view of Ohwada et. al. (U.S Patent Application Publication 2016/0071552; hereinafter “Ohwada”; Reference cited as prior art in previous office action).
Regarding claim 2, Jenne discloses a system comprising: 
a plurality of non-volatile dual in-line memory modules (NVDIMMs), wherein each of the plurality of NVDIMMs comprises volatile memory and corresponding non- volatile memory[ “an information handling system 600 that includes a specific embodiment of a system service controller 680, an NVDIMM 630, an NVDIMM 631, and an NVDIMM 632…”, 0063; “NVDIMM 130 includes an NVDIMM controller 140, a volatile memory 134, also referred to herein by way of example as a DRAM, non-volatile memory 136, which can be a flash type memory,”, 0030; Fig.1, Fig.6]; and 
host device logic to retrieve a SAVE time requirement from each of the plurality of NVDIMMs and to aggregate SAVE power requirements for the plurality of NVDIMMs [“…save operation..”, 0028; “MMPD controller 711 can also receive POWER INFORMATION that indicates a power characteristic of the information processing system 600 that can be used a power/energy based timing controller to determine when requests to initiate save operations are sent to ensure power requirements are maintained.  ..”, 0065; Fig.7; “management controller 106 records a starting time of a save operation. At step 1218, management controller 106 asserts a signal to cause a save operation at one or more of the NVDIMMs.At step 1220, during the save operation, the power output the system power supply is measured.  .” 0086; “Flow proceeds from step 1232 to step 1238 (FIG. 14), wherein the characterization records an ending time for the save operation. At step 1240, the management controller may calculate the energy required to perform a save operation, ..such energy may be given by E.sub.save=N.times.P.sub.save.times.(t.sub.end-t.sub.start), where E.sub.save is the energy associated with saving information from the processing complex during power-down, N is a constant based on a fraction of the memory on which the save operation was executed (e.g., N=1 save operation executed for the entire memory, .. At step 1242, it is determined whether the energy E.sub.save is smaller than a hold-up energy E.sub.hold-up available from the back-up power system.   ...” 0088-0089; (i.e. retrieving the time requirement for the SAVE operation by computing (t.sub.end-t.sub.start) and computing a total energy required for the SAVE operation (E.sub.save) by aggregating SAVE power requirements)]
and to periodically monitor the stored energy status of an uninterruptible power supply [0049; Fig.3 “...determining energy consideration of the information handing system ..”, 0082;“For example, if the back-up power system represents a capacitor, the available hold-up time may be given by E.sub.hold-up=C (V.sub.max-V.sub.min)/2 where C is a capacitance of energy storage device 116, V.sub.max equals a voltage of the energy storage device capacitor when fully charged, and V.sub.min equals the voltage of such capacitor at the end of the hold-up period when it is no longer able to provide energy (which, in some embodiments, may be equal to zero).. “, 0088 ;( i.e. periodically monitoring the stored energy status of the backup power source to determine whether the energy is sufficient to perform the save operation. The backup power source corresponds to the uninterruptible power supply.)]
       However Jenne does not expressly disclose to place the plurality of NVDIMMs in a volatile mode when the uninterruptible power supply is critically depleted, wherein in the volatile mode the contents of the volatile memory in each of the plurality of NVDIMMs will not be saved to the corresponding non-volatile memory.
     In the same field of endeavor (e.g. the battery continuously or intermittently supplying a current to the volatile memory during a power failure to retain data in the volatile memory), Ohwada  teaches ,
   place the plurality of NVDIMMs in a volatile mode when the uninterruptible power supply is critically depleted, wherein in the volatile mode the contents of the volatile memory in each of the plurality of NVDIMMs will not be saved to the corresponding non-volatile memory [“An all-solid-state battery used as the above-described backup power source for a volatile memory is required to supply power as long as possible for preserving data in the event of power failures and thus to have large capacity and high energy density.”, 0020; “.. the data transfer from the volatile memory to the nonvolatile memory is intermittently suspended and the volatile memory operates in the power-saving mode using the current supplied from the all-solid-state battery in the meantime.  Typical examples of such a power-saving mode include a self-refresh mode for retaining stored data (a mode for only maintaining data with minimum power) in the DRAM.” 0039; “the volatile memory and/or nonvolatile memory ensures the preservation of  highly important data independently of a failure in an uninterruptible power system (UPS) or a power generator”, 0040;  “ the volatile memory backup system including an all-solid-state battery ..used for an NVDIMM (nonvolatile memory module)  ...” 0194; (i.e. upon a power failure/ critical depletion of  an UPS system , all solid state battery provides power for the Volatile memory.  The power –saving/ self-refresh mode in which the data transfer from volatile to non-volatile memory is suspended corresponds to the volatile mode)].  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jenne with Ohwada. Ohwada’s teaching of implementing an all-solid-state battery with large capacity and high energy density will substantially improve Jenne’s system by retaining the data in a volatile memory for a long duration in the event of power failures with high-level safety [0042].
         Regarding claim 3, Jenne discloses the host device logic [0065; Fig.7], Jenne also teaches , uninterruptible power supply charges to a stored energy capacity that is sufficient to enable a SAVE operation of the contents of the volatile memory in each of the plurality of NVDIMMs to the corresponding non-volatile memory [0088] . 
     Ohwada teaches maintain the volatile mode until uninterruptible power supply charges to a stored energy capacity that is sufficient to enable a SAVE operation of the contents of the volatile memory in each of the plurality of NVDIMMs to the corresponding non-volatile memory [0039-0040; (i.e maintain the self-refresh/ power saving mode until the restoration of the power supply/ UPS)].
       Regarding claim 4, Jenne discloses, the host device logic is to place the plurality of NVDIMMs in a non-volatile mode when the uninterruptible power supply has charged to i.e based on the determining whether sufficient energy is available for the SAVE operation, transferring data from volatile to non-volatile memory)].

      Regarding claim 5, Jenne discloses,   wherein each of the plurality of NVDIMMs comprises an NVDIMM controller coupled to the volatile memory and the corresponding non-volatile memory [“...an NVDIMM controller 140...” 0030; Fig.1].  
     Regarding claim 6, Jenne discloses, wherein the system comprises a host device that includes the plurality of NVDIMMs and the host device logic, wherein the host device is coupled to the uninterruptible power supply [“...information handling system 100 includes a processing complex 110, a baseboard management controller 180, a Non-volatile Dual In-line Memory Module (NVDIMM) 130, a system power source 152, a backup power source 150, and other devices, such as a system service controller 180…”, 0026; Fig.1].

Response to Arguments
   Applicant's arguments filed on 02/16/2021 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substance that: 
         A.  Regarding claim 2, Jenne and Ohwada, whether taken alone or in combination, do not describe the volatile mode recited in Claim 2. The intermittent suspension of data transfer as disclosed in Ohwada however, is performed for the purposes of minimum power consumption and longest possible retention of the data in the volatile memory and as such does not correspond to not saving the data. 
OHWADA expressly states that the data in the volatile memory is eventually completely duplicated (e.g., as indicated in Fig. 1(c)). This functionality, however, is exactly the opposite of the above limitations of Claim 2, which require that "... in the volatile mode the contents of the volatile memory in each of the plurality of NVDIMMs will not be saved to the corresponding non-volatile memory." 
App. Ser. No. 16/147,853 filed 09/30/2018 
[Applicant’s remarks Page 3-4] 
   The examiner respectfully traverses applicant’s arguments for the following reasons:

As to Point A: 
     Regarding claim 2, Ohwada  teaches, The data is preserved in the volatile memory during the main power / UPS failure and an all-solid state battery is used a s a backup power source to supply power during the power failures. Further Ohwada teaches   the data transfer from the volatile to the nonvolatile memory is intermittently suspended and the volatile memory operates in a mode for only maintaining data with minimum 
Examiner respectfully agrees “ that the data in the volatile memory is eventually completely duplicated (e.g., as indicated in Fig. 1(c))”, however the claim only recites “ wherein in the volatile mode the contents of the volatile memory in each of the plurality of NVDIMMs will not be saved to the corresponding non-volatile memory “and does not recite  the duration or the purpose of the volatile mode. Ohwada  teaches an intermittent period when the main power is critically depleted ,  the contents of the volatile memory are prevented from transferring to nonvolatile memory . Therefore teaching a volatile mode to the extent the limitations are claimed.
 
 In light of these teachings Ohwada  teaches the limitations “wherein in the volatile mode the contents of the volatile memory in each of the plurality of NVDIMMs will not be saved to the corresponding non-volatile memory”, to the extent the limitations are claimed.



                                                                                                                                                                                                                                                                                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song, U.S Patent Application Publication 2015/0331769, teaches memory module includes an emergency power supply block, a volatile memory, a nonvolatile memory, and a control block configured to control data of the volatile memory to be backed up in the nonvolatile memory, by using a power supplied from the emergency power supply block, upon a power failure, and control the data of the volatile memory to be recovered, by using data backed up in the nonvolatile memory, upon a power recovery, 

Kurotsuchi et.al., U.S Patent Application Publication 2016/0011782, relates to a semiconductor storage including an electrically rewritable memory cell, which is capable of storing information by means of a difference in a resistance value. 

    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187